Order entered January 2, 2020




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-19-00874-CV

                              MELINDA MORA, Appellant

                                           V.

                            CHARLES WINE AND
         THE KANSAS CITY SOUTHERN RAILROAD COMPANY, Appellees
                                       s
                 On Appeal from the County Court at Law No. 5
                             Dallas County, Texas
                     Trial Court Cause No. CC-16-05690-E

                                        ORDER
      Before the Court is the December 30, 2019 unopposed motion of appellee The Kansas

City Southern Railway Company for an extension of time to file its brief on the merits. We

GRANT the motion and extend the time to February 3, 2020.


                                                  /s/   ROBERT D. BURNS, III
                                                        CHIEF JUSTICE